Citation Nr: 0920619	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from January 1953 to December 
1954.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in September 2007, but cancelled the 
hearing and requested that it be rescheduled.  He was 
scheduled for another hearing in December 2007, but failed to 
report and did not request that the hearing be rescheduled.  
As such, the Board believes all due process requirements were 
met with regard to his hearing request.

In January 2008, the Board remanded the Veteran's claim to 
the RO for further development.

In a March 2009 rating decision VA awarded a 70 percent 
rating for the Veteran's service-connected bilateral hearing 
loss, effective from August 17, 2007.  Although the March 
2009 supplemental statement of the case reflects that the 
issues for consideration include an increased rating for 
bilateral hearing loss, above 70 percent, the Veteran has not 
perfected an appeal to the March 2009 determination.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are 
bilateral hearing loss, evaluated as 50 percent disabling 
prior to August 17, 2007, and 70 percent disabling 
thereafter; and tinnitus, evaluated as 10 percent disabling 
from April 5, 2002.  His combined evaluation is 60 percent 
from April 5, 2002 and 70 percent from August 17, 2007.

2.  The Veteran's service-connected disabilities alone do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.




CONCLUSION OF LAW

The criteria for a total rating based upon individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in March 2004 and March 2008 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claim, and 
notice of what part VA will attempt to obtain. 

The Veteran was provided notice as to how effective dates are 
determined in December 2007 and April 2009 correspondence.  
The claim was readjudicated in April 2009 supplemental 
statement of the case.  Thus, any timing error was cured and 
rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, and VA and private medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect the claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In February 2004, the RO received the Veteran's claim for a 
total disability evaluation based on individual 
unemployability due to service connected disorders that was 
denied by the RO in the May 2004 rating decision.  At that 
time, the RO noted that he had not submitted a completed 
formal application for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (VA Form 21-8940).  In his August 2004 notice of 
disagreement he said that he submitted the completed form, 
and that he was unable to work due to his service-connected 
hearing loss, then rated 50 percent disabling.  A 70 percent 
disability evaluation was subsequently awarded in a March 
2009 rating decision, effective from August 17, 2007.

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one service connected disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  For those veterans who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability; such cases should be 
referred to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities are: bilateral 
hearing loss, rated as 50 percent disabling prior to August 
17, 2007, and 70 percent disabling thereafter; and tinnitus, 
assigned a 10 percent rating from April 5, 2002.  His 
combined evaluation is 70 percent from August 17, 2007 and 50 
percent from April 5, 2002.  See 38 C.F.R. § 4.25.  Thus, 
prior to August 17, 2007, the Veteran combined rating failed 
to satisfy the minimum percentage requirements for a total 
disability evaluation based on individual unemployability due 
to service connected disorders under 38 C.F.R. § 4.16(a).  
Since August 17, 2007, the Veteran's combined disability 
evaluation meets the percentage prerequisites for entitlement 
to total disability evaluation based on individual 
unemployability due to service connected disorders under 38 
C.F.R. § 4.16(a).  The Board must now consider whether his 
service-connected disabilities render him unable to obtain 
and retain substantial gainful employment.  See 38 C.F.R. §§ 
3.321, 4.16(b).

The fact that a claimant is unemployed, retired, or not 
looking for work does not mean he is entitled to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  The issue in such cases is 
whether the claimant is capable of performing the physical 
and mental acts required by employment, not whether the 
claimant can find employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Prior to August 17, 2007, the issue is whether his service-
connected disabilities precluded him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose.

In his August 2004 NOD, and June 2005 substantive appeal, the 
Veteran stated that his hearing loss made him unemployable.  
In a July 2008 written statement, he said that he was 75 
years old and used several types of hearing aids in the past 
with limited success.  He stated that it was very difficult 
for him to use a telephone and his current hearing aids did 
not discriminate enough for him to carry on normal 
conversation.

In August 2007, a VA audiologist noted the Veteran's 
complaints of difficulty hearing conversation, listening on 
the telephone, and in group meetings.  He reported constant 
tinnitus in both ears that changed pitch and he was 
dissatisfied with the clarity of behind the ear hearing aids.  
Hence, he did not purchase those.  The diagnosis was 
bilateral, symptomatic, and moderate to profound 
sensorineural hearing loss with poor word recognition.  It 
was noted that the Veteran was a hearing aid candidate based 
on audiometric data and his subjective complaints.  He was 
described as very motivated to try amplication.  

As discussed above, in July 2008, the Veteran said that he 
used several types of hearing aids in the past with limited 
success, that it was very difficult for him to use a 
telephone, and that his current hearing aids did not 
discriminate enough for him to carry on normal conversation.

According to findings of a January 2009 VA audiology 
examination report, the Veteran complained of difficulty 
hearing his wife's voice and hearing in group situations, and 
said that he was not currently seeking employment.  He also 
had bilateral constant tinnitus.  Following audiometric 
examination, the diagnosis was moderate to severe hearing 
loss through 3000 Hertz and profound hearing loss at 4000 
hearing with poor speech recognition ability in his right 
ear; and severe to profound hearing loss through 4000 Hertz 
in the left ear with poor speech recognition ability.  

Significantly, no medical professional has found the Veteran 
totally disabled due to bilateral hearing loss and tinnitus.  
In fact, the January 2009 VA examiner opined that it was less 
likely than not that the Veteran was unable to obtain or 
maintain a substantially gainful occupation as a consequence 
of hearing loss and tinnitus alone.  According to the VA 
audiologist, although the Veteran's hearing loss made it 
difficult for him to communicate over the telephone, in 
noise, or at a distance, it would not preclude him from all 
forms of gainful physical or sedentary employment.  The 
audiologist explained that hearing loss and/or tinnitus alone 
did not preclude a person from performing all forms of 
physical and sedentary employment.

Thus, bilateral hearing loss and tinnitus alone do not 
preclude the Veteran from working.  Despite the Veteran's 
contentions, none of the VA or private medical records or 
examination reports ascribe an inability to work due to his 
service-connected bilateral hearing loss or tinnitus.  It 
bears emphasis that the service-connected disabilities alone 
must combine to preclude all forms of substantially gainful 
employment to warrant entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders.

The Veteran has not provided any specific documentation from 
any employer to support his contention that his bilateral 
hearing loss and tinnitus affected his ability to work since 
the date of his claim, e.g., employers' statements, sick 
leave records, wage statements.   

In sum, the medical evidence shows that the Veteran could be 
gainfully employed if he chose to be.  He evidently retains 
his cognitive faculties, including his memory.  His bilateral 
hearing loss and tinnitus disabilities, while not 
insignificant, do not appear to preclude substantially 
gainful employment, as noted by the January 2009 VA examiner.  
The Rating Schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

Therefore, the Veteran's service-connected disorders, by 
themselves, are not of such severity as to render him 
unemployable.  

Referral for consideration of a total rating under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted, because 
the evidence does not show that the Veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of his service-connected disabilities alone.  There has been 
no showing in the record on appeal that his service-connected 
bilateral hearing loss and tinnitus have caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  There is no medical evidence of record 
to indicate that the Veteran is unable to maintain gainful 
employment due to his service-connected disabilities alone.  

Finally, a 50 percent rating for bilateral hearing, prior to 
August 17, 2007, and a 70 percent thereafter, and a 10 
percent rating for tinnitus, contemplate impairment in the 
ability to perform substantially gainful employment due to 
the Veteran's service-connected disabilities.  However, 
"[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
In light of the recent medical examination and VA treatment 
reports, the VA Schedule for Rating Disabilities and the 
disability evaluations assigned to the Veteran's disorders 
under that Schedule accurately reflect the Veteran's overall 
impairment to his earning capacity due to his service-
connected bilateral hearing loss and tinnitus disabilities.  
Therefore, entitlement to  a total disability evaluation 
based on individual unemployability due to service connected 
disorders is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


